Citation Nr: 0203899	
Decision Date: 04/29/02    Archive Date: 05/07/02

DOCKET NO.  00-11 900A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 70 percent 
disabling.

2.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the left knee, currently evaluated as 10 
percent disabling.

3.  Entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran had active service from January 1969 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1999 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  

The veteran also initiated an appeal as to the issue of 
entitlement to an increased evaluation for folliculitis and 
acne of the back.  This issue was addressed in the April 2000 
Statement of the Case, but the veteran did not list it among 
the issues described in his April 2000 Substantive Appeal.  
The issue is therefore not presently before the Board on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The psychiatric evidence of record indicates that the 
veteran's PTSD is productive of total occupational 
impairment.

3.  The veteran's left knee disability is productive of 
slight lateral instability and flexion limited by pain; 
moreover, the veteran has post-traumatic arthritis of the 
left knee.

4.  The veteran's residuals of a gunshot wound to the right 
thigh involve muscle groups XII and XV and have resulted in a 
disability of a moderate degree, with numbness but with no 
tenderness, keloid formation, erythema, or drainage of the 
residual scars.


CONCLUSIONS OF LAW

1.  The criteria for a 100 percent evaluation for PTSD have 
been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 
& Supp. 2001); 38 C.F.R. §§ 4.1, 4,7, 4.130, Diagnostic Code 
9411 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).

2.  The criteria for an evaluation in excess of 10 percent 
for lateral instability of the left knee have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Code 5257 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159).

3.  The criteria for a separate evaluation of 10 percent for 
post-traumatic arthritis as a result of residuals of a 
gunshot wound to the left knee have been meet.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5010 
and 5260 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for a 20 percent evaluation for residuals of 
a gunshot wound to the right thigh have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.55, 4.56, 4.73, Diagnostic Codes 
5312 and 5315 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. § 3.159).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA).  This Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See generally Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim 
and redefines the obligations of the VA with respect to the 
duty to assist in the development of claims.  First, the VA 
has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102 and 5103 (West 1991 & 
Supp. 2001).  Second, the VA has a duty to assist the veteran 
in developing evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West Supp. 2001).

The Board finds that the VA's duties have been fulfilled in 
this case.  The veteran was provided with adequate notice as 
to the evidence needed to substantiate his claims.  The Board 
concludes that the discussions in the underlying rating 
decision, the Statement of the Case (SOC), and the 
Supplemental Statement of the Case (SSOC) contained a fully 
adequate discussion of the type of evidence needed to 
substantiate his claims.  Moreover, the RO supplied the 
veteran with the applicable regulations in the SOC.

The Board also finds that all relevant facts have been 
properly developed and that all evidence necessary for an 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, VA treatment records from 1998 to 2000, VA 
examinations from November 1971, November 1998, addenda to 
the November 1998 VA examination reports dated in  May 2000, 
and his statements and testimony at a November 2001 Board 
hearing.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claims for 
entitlement to increased ratings for PTSD, residuals of a 
gunshot wound to the left knee, and residuals of a gunshot 
wound to the right thigh.  Therefore, no further assistance 
to the veteran with the development of evidence is required.

The VA has issued final rules to amend adjudication 
regulations to implement the provisions of the VCAA.  See 66 
Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. § 3.159).  The intended effect of the 
new regulations is to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance that the VA will provide to a claimant 
who files a substantially complete application for VA 
benefits, or who attempts to reopen a previously denied 
claim. 

The Board has reviewed the facts of this case in light of the 
new regulations. As discussed above, the VA has made all 
reasonable efforts to assist the veteran in the development 
of his claims and has notified him of the information and 
evidence necessary to substantiate his claims.  Consequently, 
the claims need not be referred to the veteran or his 
representative for further argument, as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran.  See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, as here, it is the present 
level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001). 

III.  PTSD

In a November 1990 rating decision, the veteran, who received 
the Combat Infantryman Badge and the Purple Heart, was 
initially granted service connection for PTSD.  A 10 percent 
evaluation was assigned, effective from April 1990. 

A VA treatment note from February 1998 reflects that the 
veteran reported a history of drug and alcohol use.  At that 
time, the veteran stated that he was ready for a chemical 
abuse program.  He reported that sleep was a problem for him 
without alcohol.  Also, the indicated that he woke up 
frequently during the night.  The examiner noted that the 
veteran related well and was both reflective and open.  
However, he was noted to have modest depression, with 
thoughts of suicide.  The diagnosis was PTSD with depression.

A May 1998 treatment note indicates that the veteran was 
apologetic for taking the examiner's time.  He was very vague 
as to his goals and, although he was in school at the time, 
his plans were unclear.  Also, he reported that he had been 
sober for six weeks.

An October 1998 treatment note reflects that the veteran was 
seeking an advocate in conjunction with his application for 
compensation.  He noted that he was unable to attend school 
and had not been working.  Also, he stated that he was "out 
of phase with life and people.  More angry and antisocial."  
The examiner noted that the veteran had reported some 
marijuana use as a tension reliever.  Upon examination, the 
veteran was clean, expressive, and articulate, with very 
vague goals.  The examiner diagnosed the veteran with PTSD 
with depression and obsessiveness.

A VA psychiatric examination was conducted in November 1998 
by an examiner who had an opportunity to review the veteran's 
medical records.  During the examination, the veteran stated 
that he was unemployed and that, in the previous 20 years or 
so, he had a very unstable employment history.  The veteran 
also told the examiner that he lived in a trailer on some 
acreage he was buying in an isolated area.  Additionally, he 
reported that he lived a very inactive life and spent a lot 
of time by himself.

The November 1998 VA examination report reflects that the 
veteran responded slowly to questions, sighed before 
answering, and tended to ramble.  The examiner noted that the 
veteran seemed to be in emotional distress and was somewhat 
depressed.  The veteran's thought processes were generally 
organized, and the examiner noted having to direct the 
veteran regularly.  The veteran came across as a suspicious, 
mistrustful person who was always on the lookout for some 
kind of possible disaster.  Some problems with immediate 
memory were noted.  Generally, the veteran's cognition was 
good.  His Global Assessment of Functioning (GAF) score was 
50.

Subsequently, in the appealed March 1999 rating decision, the 
RO increased the veteran's evaluation for PTSD to 70 percent, 
effective from February 1998.

A November 1999 VA treatment note indicates that the veteran 
was seen as a follow-up for his treatment for depression.  He 
denied being suicidal at that time.  Also, he stated at that 
time that he had not found therapy beneficial and was 
interested only in adjusting his medications.

A May 2000 addendum to the November 1998 VA examination 
report indicates that the examiner believed that the 
veteran's PTSD had a significant negative effect on his 
ability to obtain and maintain gainful employment.  The 
examiner noted that the veteran "seems to be increasingly 
unable to be gainfully employed" and that "this primarily is 
due to his service-connected post traumatic stress disorder."

A June 2000 VA treatment note indicates that the veteran was 
seeking help for persistent symptoms of depression, anxiety, 
lethargy, poor sleep and lack of focus.  The veteran reported 
that he was not then nor had been in the past suicidal or 
homicidal.  He acknowledged that he had been violent in the 
past, generally taking his anger out on inanimate objects.  
His affect was notably flat, without any response to humor 
during his interview.  His mood appeared to be a combination 
of depressed, anxious, and angry.  

During his November 2001 VA Travel Board hearing, the veteran 
stated that he was currently being treated for depression at 
the VA.  He indicated that he had experienced constant 
depression since service, which he believed was associated 
with survivor guilt.  Also, he testified that he had a 
problem with suppressed anger and emotional outbursts, that 
he believed that his last divorce was a result of his anger 
and emotion, and that he used to have anxiety attacks, now 
controlled with medication.  Moreover, the veteran expressed 
the concern that, without his medication, he would be 
paranoid and avoid all group situations.  Intermittent sleep 
was reported.  The veteran stated that he had last worked in 
1995 and had sporadic employment prior to that.  His longest 
period of employment was reported to be 11 months in 1970, 
and he stated that he could not handle work emotionally.  The 
veteran testified that he had regular thoughts of suicide but 
had not made any attempts.  He stated that he had intrusive 
thoughts of Vietnam and limited social relationships.  Also, 
he indicated that he got along with his mother but did not 
speak to his sister.  

The RO has evaluated the veteran's PTSD under the criteria of 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  This section 
provides that a 70 percent rating is warranted where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; a persistent danger of hurting self or others; an 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

In this case, the veteran has reported a significant degree 
of social isolation.  He has also not been able to maintain 
employment during the pendency of this appeal.  The May 2000 
addendum from the veteran's November 1998 VA examiner 
strongly suggests that his PTSD, in essence, precludes him 
from maintaining substantially gainful employment.  This 
point is underscored by the examiner's assignment of a GAF 
score of 50.  Under the American Psychiatric Association's 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), scores ranging from 41 to 50 reflect 
serious symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment of 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).

The Board acknowledges that not every single symptom listed 
in the criteria for a 100 percent evaluation under Diagnostic 
Code 9411 has been shown in this case.  However, the evidence 
that the veteran's PTSD essentially results in total 
occupational impairment, along with the evidence of the 
veteran's social isolation, is sufficient, after the 
resolution of all doubt in his favor, to warrant a 100 
percent evaluation for this disorder.  See 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001).  In awarding a 100 
percent evaluation, the Board has granted this claim in full.

IV.  Residuals of a gunshot wound to the left knee

Service medical records from December 1969 indicate that the 
veteran sustained a wound to the left knee in July 1969.  The 
treatment note indicates that all old records were 
unavailable.  The veteran reported he had undergone two 
surgeries and had improved somewhat.  He was experiencing 
chronic left knee pain with jumping, running, and marching.  
X-rays revealed a metallic foreign body in the medial tibial 
articular surface.  The treatment note indicates that the 
veteran might need further surgery.

A March 1970 in-service treatment note indicates that the 
veteran was still having pain when using his left knee.  The 
pain was sharp, sudden, and localized to the lateral side.  
There were no remarkable clinical findings except for a scar 
to the medial aspect from the veteran's previous surgery.  X-
rays indicated a foreign body to the lateral side.  An 
operative report from the same month indicates that a small 
piece of shrapnel was found in the left knee.  The report 
reflects that the shrapnel was found embedded in the capsule 
of the knee joint and that it was excised.

The veteran's separation exam report, dated in August 1970, 
indicates that he had internal derangement of the left knee 
with two vertical surgical scars three to four inches long.

A November 1971 VA examination revealed a three inch by one-
half inch tender scar on the medial aspect of the left knee.  
Palpation was painful and produced a tingling radiation into 
the back of the knee.  A five inch scar was noted on the 
posterio-lateral aspect of the left knee.  There was a numb 
area 31/2 by four inches on the lateral side of the left knee.  
The veteran reported that a fragment had entered the medial 
compartment of the knee and was removed during two separate 
surgeries that took place approximately a year apart.  The 
veteran had good leg strength, with zero degrees of extension 
and 125 degrees of flexion.

The veteran was granted service connection for residuals of a 
gunshot wound to the left knee in December 1971 rating 
decision.  He was assigned an initial disability rating of 10 
percent, effective September 1970.

A July 1990 VA examination report indicates that the left 
knee joint had progressed to definite degenerative arthritis.  
The veteran's chronic and persistent pain in the left knee 
was diagnosed as post-traumatic degenerative arthritis.  
Fairly mild degenerative changes were confirmed by x-ray.

A January 1994 rating decision indicates that the veteran was 
temporarily granted a 100 percent disability rating for his 
left knee, effective November 1993, while he convalesced from 
knee surgery.  A May 1994 rating decision reflects that the 
veteran was assigned a 10 percent disability rating for his 
left knee, effective January 1994.  The veteran filed a 
Notice of Disagreement (NOD) regarding his 10 percent rating 
and was issued an SOC.  However, he did not perfect his 
appeal with regard to the issue.

A November 1998 VA examination report indicates that the 
veteran complained of constant and mild left knee pain.  He 
experienced intermittent sharp shooting pain in the knee that 
occurred without provocation.  Also, he reported that weight-
bearing activities significantly increased his knee 
discomfort and complained of hyperextension of the knees that 
resulted in excruciating pain.  Additionally, he reported 
that he had fallen as a result of his left knee giving way.  
On examination, there was an eight centimeter scar over the 
medial left knee and mild tenderness over the medial and 
inferior knee on palpation.  Also, there was moderate 
crepitation with range of motion of the knee.  Range of 
motion was from zero to 120 degrees.  X-rays from June 1998 
were noted to have revealed narrowing of the medial joint 
compartment.  The examiner diagnosed degenerative joint 
disease of the left knee, with medial joint narrowing.

A VA treatment note from November 1998 indicates that the 
veteran reported that he had increasing pain during the 
previous year.  He described pain mostly in the medial joint 
line and reported that he had a dull throbbing ache that made 
it difficult for him to sleep at night.  Also, he indicated 
that he got a sharp flash/hot pinpoint type of pain with 
activity and that his knee had given out on him.  On 
examination, there was tenderness at the distal patella and 
medial joint line.  Range of motion testing revealed zero to 
110 degrees of motion and medial joint line pain to varus and 
valgus stress.  X-rays showed some medial and patellofemoral 
arthritic changes.

A January 1999 VA treatment note indicates that the veteran 
described night pain and pain with activity.  He reported 
some intermittent swelling, popping, snapping and catching, 
but without true locking.  In addition to the pain, the 
veteran indicated that he was very concerned about a sense of 
instability and buckling and that he had occasionally fallen 
as a result of this problem.  On examination, the physician 
noted moderate crepitus tenderness along the joint line.  The 
physician also noted some varus valgus mobility.  The 
treatment note indicates that the veteran had medial 
compartment osteoarthritis of the left knee.  The treating 
physician noted that, while the veteran's arthritis was not 
very advanced, his symptoms were quite limiting.  The 
physician recommended a Generation-II unloader knee brace, 
which would assist with pain and knee stability.  Also, the 
physician indicated that the increased stability would be a 
particular benefit to the veteran.

A September 1999 VA treatment note indicates that the veteran 
continued to have pain.  The knee brace had given him some 
relief with extended activity.  His physical examination was 
unchanged from his previous exam.

A February 2000 VA treatment note reflects that the veteran 
continued to experience pain in his left knee.  The brace 
continued to help.  On examination, there was no significant 
effusion.  The veteran had a fair amount of patellofemoral 
crepitance.

During his November 2001 VA Travel Board hearing, the veteran 
stated that his left knee swelled with use.  He indicated 
that he always experienced pain with walking.  Furthermore, 
he stated that shooting pains would turn to general aching 
throbbing pain.  On a scale of 1 to 10, the veteran described 
his pain level as usually a 5, with periods of 10.  The 
veteran also testified that increased swelling would result 
in increased instability.

The Board notes that, until the RO's most recent decision, 
residuals of a gunshot wound to the left knee were rated 
under 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2001).  In an 
SOC, dated April 2000, the veteran's condition was re-rated 
under Diagnostic Codes 5260 and 5261.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2001), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

The Board has also noted other potentially applicable 
diagnostic codes.  Under Diagnostic Code 5260, limitation of 
flexion of the leg to 60 degrees warrants a noncompensable 
rating.  When flexion is limited to 45 degrees, a 10 percent 
rating is in order.  A 20 percent rating is appropriate when 
flexion is limited to 30 degrees.  A 30 percent rating is 
warranted in the case of flexion limited to 15 degrees.  

Under Diagnostic Code 5261, limitation of extension of the 
leg to 5 degrees warrants a noncompensable rating.  When 
extension is limited to 10 degrees, a 10 percent rating is 
appropriate.  A 20 percent rating is in order where extension 
is limited to 15 degrees.  A 30 percent rating is warranted 
in the case of extension limited to 20 degrees. 

Before proceeding further with the analysis of this claim, 
however, the Board notes that the veteran has a diagnosis of 
post-traumatic arthritis of the left knee.  The Office of VA 
General Counsel has established that, when a veteran's 
service-connected knee disorder encompasses both instability 
and arthritis, separate evaluations are warranted.  See 
VAOGCPREC 23-97 (July 1, 1997); see also VAOGCPREC 9-98 
(August 14, 1998).

Looking first at the veteran's instability of the left knee, 
the Board is aware that there is recent evidence of medial 
joint line pain to verus and valgus stress, as well as some 
varus valgus mobility.  Overall, though, there is no 
indication that the veteran's instability of the left knee, 
as opposed to his arthritis of the left knee, has been more 
than slightly disabling.  As such, the Board finds no basis 
for an evaluation in excess of 10 percent for instability of 
the left knee under Diagnostic Code 5257.

The Board now turns to the separate evaluation for arthritis 
of the left knee.  Initially, the Board notes that arthritis 
due to trauma is rated as degenerative arthritis.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5010 (2001).  Degenerative arthritis 
established by x-ray findings is rated according to 
limitation of motion for the joint or joints involved.  Where 
limitation of motion is noncompensable, a rating of 10 
percent is assigned for each major joint (including the ankle 
and the knee) or group of minor joints affected by limitation 
of motion to be combined not added under Diagnostic Code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent rating is assigned where there is x-ray 
evidence of involvement of two or more major joints, or two 
or more minor joint groups.  A 20 percent evaluation is 
assigned where there is x-ray evidence of involvement of two 
or more major joints or two or more minor joint groups and 
occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, 
Diagnostic Code 5003 (2001).

In this case, the veteran's examinations have not revealed 
limitation of extension, and flexion has been limited to only 
110 degrees.  However, the veteran has been treated for 
frequent complaints of substantial pain with motion of the 
left knee, and such findings must be fully considered in 
determining the veteran's rating.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996); 38 C.F.R. §§ 4.40, 4.45 (2001).  
The combination of these noted symptoms warrants a 10 percent 
evaluation under Diagnostic Code 5010, but the Board does not 
find that, even with consideration of pain on motion, the 
criteria for a higher rating under Diagnostic Codes 5260 and 
5261 have been met, given the minimal limitation of motion 
involved in this case.

The Board also notes that there is no evidence of ankylosis 
of the left knee at a favorable angle in full extension, or 
in slight flexion between zero and 10 degrees (30 percent 
under Diagnostic Code 5256); or dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint (20 percent under Diagnostic Code 
5258).  

In summary, the evidence supports separate 10 percent 
evaluations for both instability and post-traumatic arthritis 
of the left knee.  This determination represents a grant as 
to the separate evaluation, even though no basis for an 
evaluation in excess of 10 percent has been found for either 
left knee disability. 

Finally, the Board notes that the veteran has submitted no 
evidence showing that his service-connected left knee 
disabilities have markedly interfered with his employment 
status beyond that interference contemplated by the assigned 
evaluations, and there is also no indication that these 
disorders have necessitated frequent periods of 
hospitalization during the pendency of this appeal. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2001), which concern the assignment of an extra-schedular 
evaluation in "exceptional" cases.  See Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 
94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

V.  Residuals of a gunshot wound to the right thigh

The veteran's August 1970 service separation examination 
report indicates that he had two vertical scars, three to 
four inches long, on the right thigh above the knee.  The 
service medical records are negative for further information 
as to a right thigh injury.

A November 1971 VA examination revealed that the veteran had 
a three inch scar on the medial aspect of his right thigh.  
There was a loss of underlying muscle tissue in muscle group 
XV and an oval one inch scar with some loss of subcutaneous 
tissue and muscle in muscle group XII.  The veteran was 
granted service connection for residuals of a gunshot wound 
to the right thigh, with involvement of muscle groups XII and 
XV.  

As a result, in a December 1971 rating decision, the RO 
granted service connection for a muscle injury of the right 
thigh.  An initial disability rating of 10 percent was 
assigned, effective as of September 1970.

At his VA muscles examination in November 1998, the veteran 
denied any muscle weakness, incoordination, or lack of 
endurance due to his muscle injury.  The veteran indicated 
that there was an increasing area of numbness on his right 
thigh.  An examination of the right leg revealed a one 
centimeter scar and a seven centimeter scar over the right 
upper thigh.  The scars were nontender to palpation.  There 
was no fixation to the underlying tissues and no keloid 
formation, erythema, or drainage.  The examiner rendered a 
diagnosis of status post gunshot wound to the upper right 
thigh, stable.

A November 1998 VA skin examination revealed an anterior two 
centimeter wound and an anteromedial three centimeter linear 
wound on the right leg.  There was a numb area, with some 
dysesthesia, in the lateral right thigh region, but there was 
no evidence of drainage or induration.  The relevant 
diagnosis was a gunshot wound with nerve injury on the right 
leg and probable damage to the lateral cutaneous nerve of the 
thigh.

During his November 2001 VA Travel Board hearing, the veteran 
testified that there was a progressive numbness in his right 
thigh.  He indicated that the area of numbness used to be the 
diameter of a baseball and that now the whole side of his 
thigh would get numb.  Also, he testified that the numbness 
occurs when he has been standing for awhile.  He stated that 
the numbness in his thigh did not affect the range of motion 
of his leg.  However, he indicated that he was unable to 
stand for long periods of time as a result of the numbness in 
his thigh.

The Board notes that the muscle groups affected by the 
veteran's gunshot wound to the right thigh are muscle group 
XII, rated under 38 C.F.R. § 4.73, Diagnostic Code 5312 
(2001); and muscle group XV, rated under Diagnostic Code 
5315.  Functions of muscle group XII include dorsiflexion, 
extension of the toes, and stabilization of the arch; while 
functions of muscle group XV include adduction of the hip, 
flexion of the hip, and flexion of the knee.  Under both 
diagnostic codes, a 10 percent rating is warranted for 
moderate muscle injuries.  A 20 percent rating is warranted 
for moderately severe muscle injuries.  Finally, a maximum 30 
percent rating is warranted for severe muscle injuries. 

For muscle group injuries in different anatomical regions, 
which do not act upon ankylosed joints, each muscle group 
injury shall be rated separately and the ratings combined 
under the provisions of § 4.25 (2001).  38 C.F.R. § 4.55(f) 
(2001).
 
A moderate disability of muscles typically results from a 
through and through or deep penetrating wound or short track 
from a single bullet, small shell, or shrapnel fragment 
without explosive effect or a high velocity missile, 
debridement or prolonged infection.  Service department 
records or other evidence will show in-service treatment for 
the wound.  There should be a record of consistent complaints 
of one or more of the cardinal signs or symptoms of muscle 
disability, particularly lowered threshold of fatigue after 
average use, affecting the particular functions controlled by 
the injured muscles.  Objective findings may include small or 
linear entrance and/or exit scars indicating a short track of 
a missile through muscle tissue; some loss of deep fascia or 
muscle substance or impairment of muscle tonus; and loss of 
power or lowered threshold or fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2001).

A moderately severe disability of the muscles typically 
results from a through and through or deep penetrating wound 
by high velocity missile or large low-velocity missile, with 
debridement, prolonged infection or sloughing of soft parts, 
and intermuscular scarring.  There should be a record of 
consistent complaints of one or more of the cardinal signs or 
symptoms of muscle disability and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings may include entrance and (if present) exit scars 
indicating the track of a missile through one or more muscle 
groups; and indications on palpation of loss of deep fascia, 
muscle substance, or normal firm resistance of muscles 
compared with the sound side. 38 C.F.R. § 4.56(d)(3) (2001).

A severe disability of the muscles is shown by a through and 
through or deep penetrating wound due to a high velocity 
missile, or large or multiple low velocity missiles, or with 
a shattering bone fracture or an open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, and intermuscular binding and scarring.  
History and complaints of this injury include a record of 
hospitalization for a prolonged period for treatment of a 
wound; a record of consistent complaint of cardinal signs and 
symptoms of muscle disability, worse than those shown for 
moderately severe muscle injuries; and, if present, evidence 
of an inability to keep up with work requirements.  Objective 
findings include ragged, depressed, and adherent scars 
indicating wide damage to muscle groups in the missile track.  
Palpation shows loss of deep fascia or muscle substance, or 
soft flabby muscles in the wound area.  Muscles swell and 
harden abnormally in contraction.  The tests of strength, 
endurance, or coordinated movements compared with the 
corresponding muscles of the uninjured side indicate severe 
impairment of function.  If present, the following are also 
signs of severe muscle disability: x-ray evidence of minute 
multiple scattered foreign bodies, indicating intermuscular 
trauma and the explosive effect of the missile; adhesion of a 
scar of the long bones, scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering in an area where bone is normally 
protected by muscle; diminished muscle excitability to pulsed 
electrical current in electrodiagnostic tests; visible or 
measurable atrophy; adaptive contraction of an opposing group 
of muscles; atrophy of muscle groups not in the track of the 
missile, particularly of the trapezius and serratus in wounds 
of the shoulder girdle; and induration or atrophy of an 
entire muscle following simple piercing by a projectile.  
38 C.F.R. § 4.56(d)(4) (2001). 

For VA rating purposes the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, a lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination, and uncertainty of movement.  38 C.F.R. 
§ 4.56(c) (2001).

In this case, the history regarding the veteran's initial 
muscle injury during service is sketchy.  However, it is 
apparent that his current symptoms include numbness but with 
no tenderness, keloid formation, erythema, or drainage of the 
residual scars.  These symptoms appear to be moderate, but 
not more, in degree.

That having been said, the veteran's service-connected 
disability encompasses both muscle group XII and muscle group 
XV, and the veteran's disability rating therefore must 
contemplate two moderate muscle group disabilities under 
38 C.F.R. § 4.55(f) (2001).  Both muscle group XII and muscle 
group XV would, separately, warrant a 10 percent evaluation 
on the basis of moderate disability.  Given this, a 20 
percent evaluation is warranted for the overall service-
connected disability.  To that extent, the claim of 
entitlement to an increased evaluation for residuals of a 
gunshot wound to the right thigh is granted.

In regard to this claim, the veteran has submitted no 
evidence showing that his service-connected right thigh 
disability has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent periods of hospitalization 
during the pendency of this appeal. As such, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1) (2001). 



ORDER

A 100 percent evaluation for PTSD is granted, subject to the 
laws and regulations governing the payment of monetary 
benefits.

Entitlement to an evaluation in excess of 10 percent for 
residuals of a gunshot wound to the left knee, with 
instability, is denied.

A separate 10 percent evaluation is granted for post-
traumatic arthritis as a result of residuals of a gunshot 
wound to the left knee, subject to the laws and regulations 
governing the payment of monetary benefits.

A 20 percent is granted for residuals of a gunshot wound to 
the right thigh, subject to the laws and regulations 
governing the payment of monetary benefits.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

